United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1335
                         ___________________________

                 Orwa Ali Al-Saadoon; Farok Abdulmajid Hamod

                      lllllllllllllllllllllPetitioners - Appellants

                                           v.

 William P. Barr, Attorney General of the United States of America; Lee Cissna,
Director, United States Citizenship and Immigration Services; Leslie Tritten, Field
  Office Director, United States Citizenship and Immigration Services; Kirstjen
    Nielsen, Secretary of the United States Department of Homeland Security

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: May 14, 2020
                               Filed: August 28, 2020
                                   ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

SMITH, Chief Judge.

      This case is the next chapter in an almost 20-year pursuit of naturalization by
Farok Abdulmajid Hamod and his wife Orwa Ali Al-Saadoon. In Al-Saadoon I, we
affirmed the denial of Hamod’s and Al-Saadoon’s petitions for naturalization because
Hamod engaged in unlawful employment, and, therefore, the couple never lawfully
adjusted to permanent resident status. Al-Saadoon v. Lynch (Al-Saadoon I), 816 F.3d
1012 (8th Cir. 2016). In an attempt to remedy their unlawful adjustment, Al-Saadoon
and Hamod filed a Supplement A to Form I-4851 with the United States Customs and
Immigration Services (USCIS) to adjust their status to lawful permanent residents
nunc pro tunc2 to 2002. They based the filing on their child’s American citizenship
and filed new applications for naturalization. USCIS rejected Hamod’s and
Al-Saadoon’s requests for nunc pro tunc adjustment to lawful permanent resident
status. The couple filed suit in the district court,3 challenging USCIS’s denial, the
government moved to dismiss their petition, and the district court granted the motion.
Hamod and Al-Saadoon appeal. We affirm.

                                   I. Background
       In 1999, Hamod and Al-Saadoon, natives of Iraq, entered this country on a
religious-worker visa after Hamod accepted a position as a teacher at the Al-Amal
School in Minnesota. Hamod’s visa prohibited him from changing employers without
prior authorization from the Immigration and Naturalization Service (INS). In August
2000, the Islamic Cultural Community Center (ICCC) filed a petition seeking
authorization to permanently employ Hamod as an Imam, and INS granted the
petition in December. In 2002, Hamod and Al-Saadoon adjusted to permanent
resident status.


      1
       If someone is disqualified from adjustment of status, he/she may be eligible
to adjust status under 8 U.S.C. § 1255(i).
      2
        “Nunc pro tunc, a Latin phrase meaning ‘now for then,’ refers to the power of
a court to treat something done now—typically a court order—as effective as of an
earlier date.” Gutierrez-Castillo v. Holder, 568 F.3d 256, 261 (1st Cir. 2009).
      3
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                         -2-
        In 2007, Hamod and Al-Saadoon sought naturalization. On the naturalization
application, Hamod revealed that he began working for the ICCC before the ICCC
filed the petition for authorization to employ him. Therefore, USCIS denied Hamod’s
and Al-Saadoon’s petitions for naturalization. USCIS concluded that they had not
been lawfully admitted to permanent resident status because Hamod had engaged in
unauthorized employment.

       Hamod and Al-Saadoon then filed suit in the District of Minnesota, but the
district court agreed with USCIS that neither Hamod nor Al-Saadoon was eligible for
naturalization. Our court affirmed. See Al-Saadoon I, 816 F.3d at 1015. We explained
that Hamod and Al-Saadoon had to be lawfully admitted to permanent resident status
before they would be eligible for naturalization. Id. at 1014. And, because Hamod
accepted unauthorized employment, which was the basis for their adjustment to
permanent resident status, Hamod and Al-Saadoon never lawfully adjusted to
permanent resident status. Id. at 1014–15.

       While Al-Saadoon I was still pending, in November 2014 and March 2015,
Hamod and Al-Saadoon filed additional applications with USCIS. In November 2014,
the couple’s child filed a Form I-130 for both Hamod and Al-Saadoon to establish the
existence of a qualifying family relationship between a citizen and an individual
seeking lawful permanent residency. Then, they both filed a Form I-485, seeking
lawful permanent residency on the basis of their child’s citizenship. But, the couple
did not stop there. In March 2015, the two filed a Supplement A to Form I-485,
requesting that their adjustment to lawful permanent resident status be considered
effective (or nunc pro tunc) August 21, 2002, the date of their previous adjustment
to permanent resident status. Finally, Hamod and Al-Saadoon filed new naturalization
applications.

      In September 2016, USCIS denied Hamod’s and Al-Saadoon’s applications for
naturalization because they were unlawfully admitted to permanent resident status.

                                         -3-
USCIS also denied the request for nunc pro tunc relief to cure their unlawful
admission through the filing of Supplement A to Form I-485. Hamod and Al-Saadoon
then filed their second suit in the District of Minnesota, seeking review of USCIS’s
decision to deny their applications for naturalization and their request to cure their
unlawful admission. See Hamod v. Duke (Al-Saadoon II), No. 16-cv-1191-JRT-TNL,
2017 WL 3668762 (D. Minn. Aug. 24, 2017). However, the district court determined
that it lacked subject matter jurisdiction because Hamod and Al-Saadoon failed to
exhaust administrative remedies available in their naturalization applications. Id. at
*2.

       Hamod and Al-Saadoon argued that the district court had jurisdiction to review
USCIS’s denial of their request for nunc pro tunc relief, but the district court rejected
that argument, explaining:

      The Court does not find a separately reviewable issue as to Plaintiffs’
      request to cure their unlawful admission over which the Court could
      have subject matter jurisdiction at this time. Supplement A to Form I-
      485, which Plaintiffs rely on, is meant to supplement Form I-485
      applications to adjust status, and thus it does not appear that Supplement
      A is a stand-alone application for particular relief. Based on the current
      record, it appears that Plaintiffs were asking USCIS to supplement their
      prior applications for adjustment of status nunc pro tunc to cure
      Plaintiffs’ unlawful admissions in order to grant their naturalization
      applications. Accordingly, USCIS’s denial of Plaintiffs’ nunc pro tunc
      request formed part of the denial of Plaintiffs’ naturalization
      applications. Thus, USCIS’s decision—that USCIS cannot cure
      Plaintiffs’ unlawful adjustment via the nunc pro tunc request and
      therefore Plaintiffs are not eligible for naturalization—will be reviewed
      in Plaintiffs’ appeal of the denial of their naturalization applications.

Id.




                                          -4-
       Hamod and Al-Saadoon then went before an immigration officer, but on March
21, 2018, USCIS rejected their request for adjustment to lawful permanent resident
status nunc pro tunc August 2002 because the Immigration Nationality Act (INA)
“does not authorize USCIS to grant nunc pro tunc relief to a person unlawfully
adjusted to permanent resident status.” Appellants’ App. at 58. But, USCIS further
explained that even if it did have the authority, “USCIS would deny [the] request in
the exercise of discretion” based on the conclusion that Hamod gave false information
to the Al-Saadoon I court and failed to disclose his unauthorized ICCC employment.
Id. Further, USCIS stated that Al-Saadoon I served as res judicata with respect to the
remaining naturalization claims.

       On July 18, 2018, Hamod and Al-Saadoon filed this action, challenging the
denial of their request for adjustment to lawful permanent resident status nunc pro
tunc and the denial of their naturalization applications. In addition, Hamod and
Al-Saadoon alleged that they were victims of the Controlled Application Review and
Resolution Program (CARRP). The government then filed a motion to dismiss,
arguing that the district court lacked jurisdiction to review USCIS’s decision
regarding nunc pro tunc relief and that any naturalization claims were subject to res
judicata. In their reply, Hamod and Al-Saadoon alleged for the first time that USCIS
violated the Religious Freedom Restoration Act of 1993 (RFRA) in denying their
requests for relief.

       First, the district court concluded that 8 U.S.C. § 1421(c), which authorizes
judicial review of USCIS’s denial of a naturalization application, did not provide the
court subject matter jurisdiction over the nunc pro tunc relief claim. It explained that
adjustment to lawful permanent resident status and naturalization are two distinct
classifications. Additionally, the district court rejected Hamod and Al-Saadoon’s
contention that Al-Saadoon II required it to review USCIS’s denial of adjustment to
lawful permanent resident status nunc pro tunc, explaining that Al-Saadoon II
involved the narrower issue of exhaustion of remedies. Further, the district court

                                          -5-
concluded that judicial review of the denial for relief on the adjustment to lawful
permanent resident status under 8 U.S.C. § 1255(i) was barred by 8 U.S.C.
§ 1252(a)(2)(B)(i).

       Because the district court found that it did not have jurisdiction to review the
nunc pro tunc relief claim for adjustment to permanent resident status, it accordingly
found that Al-Saadoon I precluded review of the remaining naturalization claims
based on res judicata. The district court also considered Al-Saadoon and Hamod’s
CARRP claim. It concluded that Al-Saadoon and Hamod failed to plead sufficient
facts to show that CARRP caused the denial of their relief. Finally, the district court
considered Al-Saadoon and Hamod’s allegation that USCIS violated the RFRA. The
district court rejected the claim because (1) Al-Saadoon and Hamod failed to plead
it in their petition, (2) they failed to state a plausible claim for relief, and (3)
Al-Saadoon I precluded a RFRA claim. Thus, the district court granted the
government’s motion to dismiss. Al-Saadoon and Hamod appeal.

                                    II. Discussion
       Al-Saadoon and Hamod seek to use “8 U.S.C. § 1255(i) to retroactively, or
nunc pro tunc, waive any prior grounds of inadmissibility.” Appellants’ Br. at 13.
Explained another way, they attempt to cure Hamod’s unauthorized employment
violation and retroactively adjust to lawful permanent resident status effective as of
their original 2002 adjustment date. Such nunc pro tunc relief would make them
eligible for naturalization.4



      4
        In application, nunc pro tunc relief in immigration cases has been commonly
used in only two situations: (1) to “grant the Attorney General’s discretion to permit
an alien to reapply for admission after being deported and subsequently reentering the
country” or (2) “to apply the law as it existed at the time of [a] violation instead of
current law.” Ramirez-Canales v. Mukasey, 517 F.3d 904, 910 (6th Cir. 2008).
Neither scenario exists here.

                                         -6-
       Nunc pro tunc relief, in the immigration context, is most commonly used to
provide relief “where agency error would otherwise result in [a petitioner] being
deprived of the opportunity to seek a particular form of deportation relief.” Edwards
v. INS, 393 F.3d 299, 311 (2d Cir. 2004). Such relief “should be available whenever
necessary to put the victim of agency error in the position he or she would have
occupied but for the error.” Id. at 310 (cleaned up).

      Al-Saadoon and Hamod seek nunc pro tunc relief in unfamiliar territory, where
no administrative error occurred. See id. Hamod and Al-Saadoon argue that nunc pro
tunc relief is appropriate here because of the lengthy amount of time of their
application process, and, thus, they allege that the district court improperly granted
the government’s motion to dismiss. Specifically, they argue that (1) the district court
erroneously concluded that it did not have subject matter jurisdiction over the nunc
pro tunc relief claim, (2) the district court erroneously concluded that review of their
naturalization applications was barred by res judicata, (3) USCIS unlawfully denied
them relief because of CARRP, and (4) USCIS violated the RFRA in refusing to grant
nunc pro tunc relief. We review the district court’s order granting a motion to dismiss
de novo. Haroun v. U.S. Dep’t of Homeland Sec., 929 F.3d 1007, 1009 (8th Cir.
2019).

             A. Adjustment to Permanent Resident Status Applications
      Al-Saadoon and Hamod assert that the district court had jurisdiction to review
USCIS’s denial of nunc pro tunc relief on their adjustment to lawful permanent
resident status through two different statutes: (1) 8 U.S.C. § 1421(c) or (2) the
Administrative Procedure Act (APA).

                              1. 8 U.S.C. § 1421(c)
      Under 8 U.S.C. § 1421(c), a district court may review USCIS’s denial of a
naturalization application. Al-Saadoon and Hamod argue that because their
Supplement A to Form I-485 request to adjust their status nunc pro tunc was a part

                                          -7-
of their naturalization application, the district court had jurisdiction to review the
request. However, Al-Saadoon and Hamod do not point to any authority for this
proposition but, instead, argue that Al-Saadoon II precluded the district court from
deciding the issue based on res judicata and mandated that the district court consider
the nunc pro tunc relief as a part of the naturalization issue.

       In Al-Saadoon II, the previous district court dismissed the case for Hamod and
Al-Saadoon’s failure to exhaust administrative remedies on their naturalization
claims. Further, it declined to hear the nunc pro tunc relief claim. It explained that the
request for nunc pro tunc relief would “be reviewed in [the] appeal of the denial of
their naturalization applications” because “USCIS’s denial of [Al-Saadoon and
Hamod’s] nunc pro tunc request formed part of the denial of [their] naturalization
applications.” Al-Saadoon II, 2017 WL 3668762, at *2.

       Al-Saadoon and Hamod focus on this language to argue that the district court
was required based on res judicata to consider the nunc pro tunc relief claim. “Our
circuit has yet to decide whether res judicata applies in immigration proceedings.”
Cardona v. Holder, 754 F.3d 528, 529 (8th Cir. 2014). But, it is unnecessary to
decide that question here because Al-Saadoon and Hamod fail to satisfy the res
judicata elements.

      Res judicata bars relitigation of a claim if: (1) the prior judgment was
      rendered by a court of competent jurisdiction; (2) the prior judgment
      was a final judgment on the merits; and (3) the same cause of action and
      the same parties or their privies were involved in both cases.

Id. at 530 (internal quotation omitted).




                                           -8-
       Al-Saadoon and Hamod fail to satisfy the second element—that Al-Saadoon
II was a final judgment on the merits.5 In Al-Saadoon II, the district court dismissed
the case without prejudice for failure to exhaust administrative remedies and never
reached the merits of the case. Ordinarily, a judgment dismissed without prejudice
does not create a res judicata bar. See Rosemann v. Roto-Die, Inc., 276 F.3d 393, 398
(8th Cir. 2002). As the Sixth Circuit has explained in the immigration context, “a
judgment dismissing a case without prejudice is not truly final. Generally speaking,
a dismissal without prejudice means a dismissal without barring the plaintiff from
returning later, to the same court, with the same underlying claim.” Arangure v.
Whitaker, 911 F.3d 333, 347 (6th Cir. 2018) (internal quotations omitted). The
Al-Saadoon II court’s refusal to hear the nunc pro tunc relief claim until Al-Saadoon
and Hamod exhausted their administrative remedies on the naturalization issue did
not preclude the district court here. The district court properly considered whether it
had jurisdiction to review the nunc pro tunc relief claim under § 1421(c) and was not
barred from doing so by res judicata.

      Further, the district court correctly concluded that § 1421(c)’s jurisdiction over
naturalization claims does not extend to lawful permanent resident status claims.
Although Al-Saadoon and Hamod try to incorporate their lawful permanent resident
status issue into their request for naturalization, the two are clearly separate
requirements. As we explained in Al-Saadoon I, “[i]n order to be naturalized, Hamod
must show that he was ‘lawfully admitted for permanent residence.’” 816 F.3d at
1014 (quoting 8 U.S.C. § 1427(a)(1)). Although being lawfully admitted for
permanent residence is a prerequisite to naturalization, see 8 U.S.C. § 1429, it is a
separate process from naturalization. Our conclusion is also supported by 8 U.S.C.
§ 1252(a)(2)(B)(i), which bars judicial review of a discretionary denial of an



      5
      Because this issue is resolved by the second element, we do not consider
whether the other two elements of res judicata are satisfied.

                                          -9-
adjustment of status application. See Sugule v. Frazier, 639 F.3d 406, 410–11 (8th
Cir. 2011).

       The district court correctly concluded that naturalization and adjustment to
permanent resident status are distinct. Permanent resident status is just one step in the
naturalization process. The district court could not review the adjustment to
permanent resident status nunc pro tunc claim as a part of the ultimate naturalization
issue. The district court did not have jurisdiction under § 1421(c) to review USCIS’s
denial of Al-Saadoon’s and Hamod’s requests for their lawful permanent resident
status to be reinstated nunc pro tunc.

                                       2. APA
       Second, Al-Saadoon and Hamod argue that the district court had jurisdiction
to review the denial of nunc pro tunc relief under the APA. “There is a basic
presumption of judicial review of final agency action, but this presumption may be
overridden in certain circumstances.” Tamenut v. Mukasey, 521 F.3d 1000, 1003 (8th
Cir. 2008) (en banc) (per curiam) (cleaned up). For instance, “[t]he [APA] declares
that its provisions for judicial review do not apply when (1) a statute precludes
judicial review, or (2) agency action is committed to agency discretion by law.” Id.

       Here, a statute precludes judicial review. “[N]o court shall have jurisdiction to
review . . . any judgment regarding the granting of relief under . . .
[8 U.S.C. §] 1255 . . . .” 8 U.S.C. § 1252(a)(2)(B)(i).6 We have explained that this
statute “forecloses our review of the denial of adjustment of status.” Sugule, 639 F.3d
at 411. However, “even if § 1252(a)(2)(B) otherwise bars review of a discretionary
act, we have jurisdiction to review a predicate legal question that amounts to a


      6
      Al-Saadoon and Hamod’s argument that this jurisdictional bar only applies to
removal proceedings is incorrect. The statute limits review “regardless of whether the
judgment . . . is made in removal proceedings.” Id. § 1252(a)(2)(B).

                                          -10-
nondiscretionary determination underlying the denial of relief.” Abdelwahab v.
Frazier, 578 F.3d 817, 821 (8th Cir. 2009) (internal quotation omitted).

        Al-Saadoon and Hamod argue that their denial of adjustment to permanent
resident status is a legal issue because they met the criteria of 8 U.S.C. § 1255(i). But,
Al-Saadoon and Hamod actually seek nunc pro tunc relief. We have previously stated
that it is “highly doubtful” that federal courts have jurisdiction over issues involving
nunc pro tunc relief “because the extent of [this] administrative remedy is a
quintessentially discretionary agency action.” Id. at 822–23.

       And, even if Al-Saadoon and Hamod did raise a legal issue involving whether
they were eligible for adjustment of status, it is “immaterial whether [they were]
statutorily []eligible for adjustment of status, because the [USCIS] separately denied
adjustment as a matter of discretion.” Toby v. Holder, 618 F.3d 963, 967–68 (8th Cir.
2010). USCIS stated that “[a]ssuming arguendo that nunc pro tunc under INA
§ 245(i) is available, as an inherently equitable remedy it would necessarily be
considered discretionary, and as such, USCIS would deny [the] request in the exercise
of discretion.” Appellants’ App. at 58 (italics added). The district court properly held
that it did not have jurisdiction to review USCIS’s discretionary denial of
Al-Saadoon’s and Hamod’s requests for their lawful permanent resident status to be
reinstated nunc pro tunc.

                            B. Naturalization Applications
      Al-Saadoon and Hamod also argue that the district court erred in granting the
motion to dismiss on their naturalization claims. The district court had jurisdiction
over the naturalization applications through § 1421(c). The government counters,
however, that res judicata barred the district court from considering the naturalization
claims. Specifically, it contends that Al-Saadoon I already considered Al-Saadoon’s
and Hamod’s naturalization applications.



                                          -11-
       As previously stated, “[r]es judicata bars relitigation of a claim if: (1) the prior
judgment was rendered by a court of competent jurisdiction; (2) the prior judgment
was a final judgment on the merits; and (3) the same cause of action and the same
parties or their privies were involved in both cases.” Cardona, 754 F.3d at 530
(internal quotation omitted). No one disputes that the first two elements are met.
Nevertheless, Al-Saadoon and Hamod argue that the current case is not the “same
cause of action” because it involves their appeal for nunc pro tunc relief.

       This argument fails. Even if the current case were a different cause of action,
the district court properly dismissed Al-Saadoon’s and Hamod’s request for nunc pro
tunc adjustment of status. Adjustment to lawful permanent resident status is a
prerequisite to naturalization. See 8 U.S.C. § 1429. Because Al-Saadoon and Hamod
failed to adjust their status to lawful permanent residents, they cannot meet the
requirements for naturalization. See Al-Saadoon I, 816 F.3d at 1014–15.

      And, to the extent that Al-Saadoon and Hamod attempt to relitigate the
determination that they were unlawfully admitted to permanent resident status in
2002, they are barred by res judicata. Al-Saadoon I clearly determined that they did
not meet the requirements for naturalization. See id. Because the request for nunc pro
tunc adjustment of status was properly dismissed, all that remains is a request for
naturalization that is no different than the naturalization applications considered in
Al-Saadoon I. The district court properly dismissed any remaining naturalization
claims.

                                     C. CARRP
       In addition, Al-Saadoon and Hamod argue that they were victims of CARRP.
Our circuit has yet to consider a CARRP claim. Al-Saadoon and Hamod point to a
class action lawsuit from a district court in Washington to explain the premise of
CARRP. See Wagafe v. Trump, No. C17-0094-RAJ, 2017 WL 2671254 (W.D. Wash.
June 21, 2017). CARRP is an allegedly secret government program created by USCIS

                                           -12-
“as an agency-wide policy to identify, process, and adjudicate certain immigration
applications that allegedly raise national security concerns.” Id. at *1 (internal
quotations omitted). CARRP often uses factors such as religion and national origin.
Id. Even if an applicant meets all of the requirements for naturalization, USCIS
officers are not allowed to approve a CARRP application and are required to deny or
delay the application for as long as possible. Id.

       Al-Saadoon and Hamod describe in great detail how CARRP allegedly works.
They state that CARRP was likely applied to their naturalization applications because
“what transpired here strikingly looks and potently smells like CARRP.” Appellants’
Br. at 23. In their petition, they allege “[u]pon information and belief” that USCIS
delayed their application, considered Hamod to be a national security threat, and
inspected Hamod’s allegedly “anti-West statements” because of CARRP. Appellants’
App. at 33. Further, they allege that “CARRP is the only reason Mr. Hamod and Mrs.
Al-Saadoon’s multiple petitions have languished at USCIS for well over a decade and
suffered multiple denials over this time period.” Id. at 36.

      In order to survive a motion to dismiss for failure to state a claim, the
complaint must contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (quoting
Fed. R. Civ. P. 8(a)(2)). Conclusions or “naked assertions” are not enough. Id. at 678
(cleaned up). Factual allegations must cross “the line between possibility and
plausibility of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557
(2007) (cleaned up).

      Al-Saadoon and Hamod’s CARRP claim fails “because the plaintiffs’
pleadings, on their face, have not provided anything to support their claim that”
USCIS denied their applications because of CARRP, “other than labels and
conclusions, based on speculation.” Karnatcheva v. JPMorgan Chase Bank, 704 F.3d
545, 548 (8th Cir. 2013). Al-Saadoon and Hamod provide broad allegations of how

                                         -13-
the CARRP program works, but they fail to allege how CARRP individually impacted
their immigration proceedings. Without allegations connecting the denial of their
naturalization applications to the CARRP program, their CARRP claim fails.

       Al-Saadoon and Hamod primarily allege that they were victims of CARRP
because USCIS “invented false and pretextual reasons for denial of [their original]
naturalization by alleging that [Hamod’s] volunteer activities . . . were unauthorized
employment.” Appellants’ App. at 34. But, they fail to rebut the “primary basis for
the petition’s denial—Hamod was actually employed by the ICCC before he received
the authorization required by his visa.” Al-Saadoon I, 816 F.3d at 1015 n.2. The
allegations that they make fly directly into the face of Al-Saadoon I. Al-Saadoon I
concluded that the original naturalization applications were correctly rejected. See id.
at 1015. Al-Saadoon and Hamod have failed to allege sufficient facts to establish that
CARRP caused the denial of their applications. See Milakovich v. USCIS-Orlando,
500 F. App’x 873, 876–77 (11th Cir. 2012) (per curiam) (explaining that the
petitioner’s constitutional claims failed to state a claim for relief because the
petitioner failed to dispute the fact that he was ineligible to file an I-600 application).

        Besides larger claims about the existence of CARRP, Al-Saadoon and Hamod
fail to provide any facts in the complaint to show how CARRP caused USCIS to deny
their new requests for nunc pro tunc adjustment of status relief. See Twombly, 550
U.S. at 555 (“While a complaint attacked by a Rule 12(b)(6) motion . . . does not need
detailed factual allegations, a plaintiff’s obligation to provide the grounds of his
entitlement to relief requires more than labels and conclusions . . . .” (cleaned up)).
The district court correctly dismissed Al-Saadoon and Hamod’s CARRP claim.

                                    D. RFRA
      Finally, Al-Saadoon and Hamod argue that USCIS’s denial of their request for
nunc pro tunc relief violates the RFRA. As previously explained, “[t]o survive a
motion to dismiss, a complaint must contain sufficient factual matter, accepted as

                                           -14-
true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678
(internal quotation omitted). Al-Saadoon and Hamod’s RFRA claim fails because
they did not assert a claim for relief under RFRA in their petition. In fact, Al-Saadoon
and Hamod did not make their RFRA claim until after the government filed its motion
to dismiss.7 See Morgan Distrib. Co. v. Unidynamic Corp., 868 F.2d 992, 995 (8th
Cir. 1989) (“[I]t is axiomatic that a complaint may not be amended by the briefs in
opposition to a motion to dismiss.” (internal quotation omitted)).

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      7
        Al-Saadoon and Hamod also allege that USCIS abused its discretion in
denying their requests for nunc pro tunc relief because they are seeking equitable
relief with clean hands. And, they argue that Hamod meets the good moral character
requirement for naturalization. We decline to address the merits of these issues
because “ordinarily, we do not decide issues that the district court did not adjudicate.”
Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 603 (8th Cir. 2009) (cleaned up).

                                          -15-